                            Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 1 of 11 PageID# 11
                                                          Exhibit A to the Complaint
Location: Manassas, VA                                                                               IP Address: 98.204.8.160
Total Works Infringed: 95                                                                            ISP: Comcast Cable
 Work     Hashes                                                                 UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                             10/04/2019   Blacked       08/20/2018    09/05/2018   PA0002135002
          ECEC874C21239A30F35D90C14D825619A4E8486A                               02:01:03     Raw
          File Hash:
          3BF2821EC208F96DCFAB5AEC6A0A782BA4D4E7896DA939247644E14885C28509
 2        Info Hash:                                                             01/01/2020   Tushy         07/10/2017    08/18/2017   PA0002077678
          7A496D6534DC2D202F8F0C60B122CAFF208959B3                               03:32:22
          File Hash:
          1579958763A73C277B0BB9F658637884E6E488617938778C1F6BD3857ACB1135
 3        Info Hash:                                                             12/25/2019   Blacked       12/23/2019    01/03/2020   PA0002219636
          2A7156AF504EF99E1667C72ADC790D0910A165C2                               00:45:20     Raw
          File Hash:
          AA92384BCF78B40D73ED685E490FA25DB7125598E340325C61189B57D4D51DEB
 4        Info Hash:                                                             12/08/2019   Vixen         12/05/2019    12/17/2019   PA0002217671
          03D90B360F20E11A32C88D605278FA28455E400C                               03:17:41
          File Hash:
          87DBA0FD5AFF962628C4FE3622566A384BDA68D82F6F073ED32D436054FD52E7
 5        Info Hash:                                                             12/07/2019   Blacked       12/06/2019    12/17/2019   PA0002217665
          86804856761D83AD88F3D60A55538FD4C54CCAF9                               10:32:06
          File Hash:
          A0E0110717861537BA4980ACEF88256134D2FB1A710EA7331055A765A08959FD
 6        Info Hash:                                                             11/04/2019   Tushy         09/13/2019    10/07/2019   PA0002205470
          3F429C7559682B0154A6B0D1D9905A56FB5C5DE3                               22:06:41
          File Hash:
          F3E0EB3719A280096467A40075C90EFE853DFB5D77D15434EB70E2A037718D5E
 7        Info Hash:                                                             11/04/2019   Blacked       09/29/2019    10/21/2019   PA0002207777
          C3CB9A98D01F7760055787087BB4C1A385CA30FE                               20:32:44     Raw
          File Hash:
          20AA6B2148079C221CBA77620584A97322657846981F3A5914193349FBC9E2F5
 8        Info Hash:                                                             10/24/2019   Blacked       10/24/2019    11/05/2019   PA0002210293
          12B7A3C14B3A7A4A9D2712008FA31DEE6CC1731E                               20:26:28     Raw
          File Hash:
          7560E11AD69B8634C114F0797C32BB5263371F69533CBDCE3F9E6DE3652ABC09
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 2 of 11 PageID# 12
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         10/18/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       5F6AA2A5EBECC91803CACFCBD57DC5F74832C2A4                           11:51:40
       File Hash:
       36E7FBF4E360DC0AB31CFC8A5E15295CD4DCE06E97194AABC02C59A835AE8850
10     Info Hash:                                                         10/18/2019   Vixen     09/21/2019   10/01/2019   PA0002217349
       295342E3BDE60A34C05FE4751AA3DA44678F6896                           02:21:06
       File Hash:
       91BF4DDCD6907DA9DCB3A9A849A365AF5E562A854B92E74FBA9EF512759D84B0
11     Info Hash:                                                         10/16/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       AC8383EA12C6AE92C4E7A88F9693A44094526D7C                           14:55:21     Raw
       File Hash:
       7A5A143A8C69EB2B6D1920689502D81CE571E19ACB335900E72DE6F26F6E492D
12     Info Hash:                                                         10/02/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       E3A8C18869DAC69874DC78556D8EE2B1BA4AC5EA                           00:25:25
       File Hash:
       80FD8819A29C3FD8D153E45E10848D0C7A481FF71B7CB02776C1154E17D5BEAE
13     Info Hash:                                                         09/28/2019   Blacked   09/27/2019   10/07/2019   PA0002205468
       48CB4C30D04660582C75639C2DCC4DCAD30E4C38                           15:20:42
       File Hash:
       7076A3FC2E6C1EB640EB00D981D0B089F53A78229A26DFB02936B0078A9EE169
14     Info Hash:                                                         09/27/2019   Tushy     09/23/2019   10/07/2019   PA0002205466
       EDFC62C9AAB72DDFCD865F492AFC530D912B089E                           00:04:50
       File Hash:
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
15     Info Hash:                                                         09/26/2019   Tushy     08/19/2019   08/26/2019   PA0002213301
       DE9C56DF13732B047B5E498C24EE5D12629FC867                           11:00:18
       File Hash:
       BEA05EE50E79F9781EB38166CD3983F76374223DA741713576C226FC96678D3C
16     Info Hash:                                                         09/25/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       09518EAEAE8C874586EA10E3EAAE479EDBF85EF4                           11:01:38     Raw
       File Hash:
       DDEEC378DC31D06A28C1E3FCBCF52FAE158691B1ABFAB3AA58E518C02B76DAF4
17     Info Hash:                                                         09/24/2019   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           00:39:30
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 3 of 11 PageID# 13
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         09/18/2019   Blacked   09/17/2019   09/25/2019   PA0002203161
       44A91CCBFDE09D843FF4C167CFE6685C8AE80078                           19:12:09
       File Hash:
       63290BDBEDF5C7343F37C7CBD0113D0B95EA091BB67EB25B09DD403B22FF91EE
19     Info Hash:                                                         09/12/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       8CB7100B0F04FC0248D3D47F1E94CE2B30C0DF3E                           23:00:07
       File Hash:
       08FE5B1F311AE08350D744A82D7CB387129DE94B509BC14760896C6FB71525AB
20     Info Hash:                                                         09/11/2019   Tushy     09/03/2017   09/15/2017   PA0002052851
       9280249B10A44E38C995023927D8A3E84672F746                           12:53:15
       File Hash:
       ABA5874537C89006AD67893B96AC291188BB0E589FEEB1A8AED2C4DACE9E939A
21     Info Hash:                                                         09/09/2019   Tushy     09/08/2019   10/01/2019   PA0002217338
       12FC41C73CB24390AAA5B3436F01DF848483080F                           01:33:28
       File Hash:
       B3B9A117E40AE5D57390D7DA55B754AF5A744D0F54810A2233131355E94023B5
22     Info Hash:                                                         09/04/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       F5E2676409EC7D4E812DA440557182332F253860                           20:06:10
       File Hash:
       11F0AAC5ACB6119399843E8DC67BF3D252BEDE472C4EBF0B8431D67E11E6E2E4
23     Info Hash:                                                         09/04/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       1D1CFE4975FA86AA9A3DC1505EEAEED91CCB9B36                           01:58:01
       File Hash:
       3954CD69773DA875F67C129965A028CC69868B630CEF7F65279EEC4C3A017EC9
24     Info Hash:                                                         08/31/2019   Blacked   08/30/2019   09/17/2019   PA0002216138
       AE562DC6C598F65D0E72B777FADE3865AFD9BB09                           02:24:16     Raw
       File Hash:
       8D1B406F1DD3C9C600BC39994A9BCEBF5181701FAB9E52FF16A6DD1C51098344
25     Info Hash:                                                         08/28/2019   Vixen     08/27/2019   09/17/2019   PA0002216129
       9D0E21B1D1C9024F4EF0D3735144C55F30ED31D0                           15:24:56
       File Hash:
       9DFCEE7F0D7B68230FA013942CE356F37B792EFF1C7A6C435ED842955671C8DC
26     Info Hash:                                                         08/27/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           16:59:56     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 4 of 11 PageID# 14
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         08/24/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           21:31:45
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
28     Info Hash:                                                         08/24/2019   Vixen     08/22/2019   09/17/2019   PA0002216215
       EC977E2980F8945172E61F868899C59CE850C90F                           13:02:55
       File Hash:
       2CAF72B451343F7CC925C036751DD13BDF8A0C8A3BCAB07649DFE27376516005
29     Info Hash:                                                         08/24/2019   Blacked   01/27/2018   03/02/2018   PA0002104873
       22090FF3F5A86A9D9C1037E959193A0D2E8DF88C                           13:00:10     Raw
       File Hash:
       7421058627731654B8E6818C30C89BA1775335EE77781BFE5F2AD29755EEFFD1
30     Info Hash:                                                         08/24/2019   Tushy     08/04/2019   08/22/2019   PA0002195508
       5DF8FA648DEEAE1D73E962DB195061E646F82B4E                           05:26:35
       File Hash:
       BA5A079E645206AA74CFD54D5EA02C345EB7CA9D87D07AE53C3DB2E8CC913CEE
31     Info Hash:                                                         08/24/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23                           03:54:49     Raw
       File Hash:
       8F6C453740B37D5E62E645F7B122857B20C711154CF03D4597B1C3C020D30F52
32     Info Hash:                                                         08/16/2019   Tushy     08/14/2019   09/17/2019   PA0002216214
       272F1E7341F88B52B06AE1B28929520CF386CD59                           06:02:42
       File Hash:
       8CA823472CF7EBF46B0369A489E5725D990592BD98F55E0FC4B814CAF26C0C2A
33     Info Hash:                                                         08/10/2019   Vixen     08/07/2019   08/26/2019   PA0002213240
       DA2B01E9B71CDF13CF8442E993A3A22EC96B6326                           04:12:39
       File Hash:
       729F402DA3A322A41FDAFC129556F5345D580D042C22F5047B669F5F17AF4448
34     Info Hash:                                                         08/03/2019   Vixen     08/02/2019   08/22/2019   PA0002195510
       00783959987FB8DB89EF83A65108801CE87E72DE                           12:30:06
       File Hash:
       E85980CA85AD8EDAA171D8682A1F5D353E18F525631C246FCAF60067AD8BF4D4
35     Info Hash:                                                         08/01/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           11:33:59     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 5 of 11 PageID# 15
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         07/28/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       BFE81E71C08212B0FAA48A4DAE08B54087606581                           15:54:55     Raw
       File Hash:
       7394BDC3A1AEB8C470551DE116CCFC7AC62C69C4376565AB61A7EAAA41311A53
37     Info Hash:                                                         07/25/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           11:50:34
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
38     Info Hash:                                                         07/23/2019   Vixen     10/26/2018   12/10/2018   PA0002145824
       958114234F010ED12787587C6B9FA13E19388CF1                           13:40:58
       File Hash:
       17C933C89E74662BB0E434F950700350EFBF8409B3B5B23B799B9C7E11D2DFA7
39     Info Hash:                                                         07/19/2019   Vixen     07/18/2019   09/10/2019   PA0002199410
       73AE32099EBCDFF152626E1D575C026CF59135DC                           14:00:44
       File Hash:
       33E9C45701015E4B864D2C4DD6D818BF2A8742FB4F11412D73F3F44F5F73D2E0
40     Info Hash:                                                         07/16/2019   Tushy     07/15/2019   08/02/2019   PA0002192300
       17ECB07B4E63E1625D08684CF4A5828DE1D73ED5                           00:29:21
       File Hash:
       901F4A9F1AF525F8B2E86CD7F386E22A1173C067AAD617570A2BB2737C3AAD9A
41     Info Hash:                                                         07/14/2019   Vixen     07/13/2019   08/02/2019   PA0002192302
       156E9CD40E90496BDB0EAEC3D0B34567DBD603DE                           11:11:06
       File Hash:
       4A49CB21213268044A33070B1FB50D99C1025F2043E66C5F8040E27ABBEA4AFA
42     Info Hash:                                                         07/11/2019   Blacked   03/03/2018   04/17/2018   PA0002116063
       34B848F2164ECCC533C071B9A0E3B0F3D05A3518                           17:46:35     Raw
       File Hash:
       6DE55D7E3AD7C8A7027139F67A3226AA3E7C123BAA023D0B81ACBFD8FA036579
43     Info Hash:                                                         07/05/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B                           16:25:03
       File Hash:
       5C6EE52299123D1519B27DD2EE8DDA90B5CC1C439DC0C8E8EBC0B3FA89B8681A
44     Info Hash:                                                         06/30/2019   Vixen     06/28/2019   08/27/2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           02:32:31
       File Hash:
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 6 of 11 PageID# 16
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         06/24/2019   Blacked   06/21/2019   08/27/2019   PA0002213241
       5F75B9CECC4F3FEEA7CE46BEDA2B70A0BA267B19                           23:55:18     Raw
       File Hash:
       98CDC17BC4D0A858192F41FD54802AA61EC55EE5616632DC63F7F18150DC90BA
46     Info Hash:                                                         06/21/2019   Blacked   06/19/2019   08/27/2019   PA0002213298
       576A4437D472390C262B8740FC8804E887587AE0                           13:31:42
       File Hash:
       F8262F2B67B0468A2D9718D69433ECEA0C79480775A13AD1AEFC9355CAA3890F
47     Info Hash:                                                         06/21/2019   Tushy     06/20/2019   08/27/2019   PA0002213262
       F0B209DFB13F6D5779C5D18C099E826BA8E6A219                           04:13:26
       File Hash:
       921EDF25C5C68F8AD39BF87557D287B77193558D402DE0322FD94D4F3D5371E0
48     Info Hash:                                                         06/19/2019   Vixen     01/14/2019   02/02/2019   PA0002155387
       FCF2223C2AFD2901C1AC8C9EA95467B555E65E1E                           15:08:58
       File Hash:
       A9596964DEE36F1C6190EF9A49570A4D435010B85BD899886799BE731C4B6A07
49     Info Hash:                                                         06/05/2019   Blacked   06/01/2019   07/17/2019   PA0002188304
       A8A900F68D1470DE418DD2185447666C868F45CD                           08:40:40     Raw
       File Hash:
       4088203106C9904C556319D77A7C8FC3363F3842B21D17A0DDA94A76A6DD8FA6
50     Info Hash:                                                         06/01/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       F8583702AE872EE053184CA6080068C9F92E88CD                           22:18:32
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
51     Info Hash:                                                         05/30/2019   Blacked   12/13/2017   01/02/2018   PA0002097434
       35FC391D7869DA183CB119D3D676978EC11ADDB9                           00:38:14     Raw
       File Hash:
       BE7FA0E9046E5052989B028E082C94C5A4FB9F7076FEEE4A70FB899BE57B1707
52     Info Hash:                                                         05/23/2019   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           04:23:01     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
53     Info Hash:                                                         05/22/2019   Blacked   05/20/2019   08/02/2019   PA0002192291
       E1C7277B3B893153064CC9E439E48147D940C64F                           02:57:54
       File Hash:
       850AC65387644C9E92B21C6C36EDEA25EFAD700F3DB2E86434AA41123B536A35
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 7 of 11 PageID# 17
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         05/20/2019   Vixen     05/19/2019   06/13/2019   PA0002180953
       87E3EE6A6C12D0A473417E5E80E3584E523406F7                           08:33:18
       File Hash:
       62621F634640FFC544FE55589BA50348522FBE4631FEBBBCD6EBDF6969283909
55     Info Hash:                                                         05/12/2019   Vixen     05/09/2019   06/03/2019   PA0002178768
       84A2DA2B5B8B40832873EAF3064B0224D3AA0A4D                           02:41:10
       File Hash:
       24CF9A748B31970324ABC18B103B89AB6C07A2814A6C10ED174FE47A658CA9BF
56     Info Hash:                                                         05/10/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A                           22:03:52
       File Hash:
       8B1D77EE7A014B7106E69A34DB5318ADFB95AB580E12B4E69E44CE4A4D0FC85D
57     Info Hash:                                                         05/07/2019   Tushy     05/06/2019   06/03/2019   PA0002178772
       FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB                           00:54:26
       File Hash:
       4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
58     Info Hash:                                                         05/05/2019   Blacked   12/31/2017   01/15/2018   PA0002099700
       46008F270CD49FF19391341B7014BF9549387B91                           06:52:26
       File Hash:
       34703D52A8F5E3A040FFFAA788A9A04ED21F9DFA1487633BF67D76E100910A91
59     Info Hash:                                                         04/28/2019   Vixen     02/13/2019   03/11/2019   PA0002158413
       3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75                           09:11:22
       File Hash:
       BC3B31B3647AE5C82A35A0142199F2969DE0DAF9966BA26F68E8D6E2E2FB9748
60     Info Hash:                                                         04/22/2019   Tushy     04/21/2019   06/03/2019   PA0002178776
       3AE42CF293CFFB030C91FF1DC013E5D178AE1DFF                           02:15:20
       File Hash:
       8D01AFDC70F6488F725AD53A36134E5D20A24FB0B10909C5DA781612F8A3D5E9
61     Info Hash:                                                         04/14/2019   Blacked   04/10/2019   05/11/2019   PA0002173883
       80494AFA4036C921B131676C3D1A61F5DE378231                           15:15:47
       File Hash:
       85424ED7263189BB726B267E8436C95A6813BF8FA9C33CFAB19E35095E7FBBC4
62     Info Hash:                                                         04/06/2019   Vixen     04/04/2019   04/29/2019   PA0002169968
       C2D9B1003D58049A4B3166BE0C9620ECCA0B4800                           15:36:22
       File Hash:
       DBE374DE7A009AF6B5D6F52AE071B40E0C007408A95A624B2F893EBD8F17D895
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 8 of 11 PageID# 18
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         04/06/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       E474F829786D99F77071D695C1E640049D946C7C                           03:22:52
       File Hash:
       14944DDE275F24E4C264CFBD89D858936EB4AAE8D050F0C55C984204A52117A2
64     Info Hash:                                                         04/02/2019   Tushy     04/01/2019   05/11/2019   PA0002173888
       D0C5255AFD9000636DE5F8ACB610A30FEB3BFA69                           03:07:34
       File Hash:
       88C5475FBF97220CF3266DDD43F82024A58E4E0F7E17712884A132A2F32A290E
65     Info Hash:                                                         04/02/2019   Blacked   03/31/2019   05/28/2019   PA0002200773
       5FA59DD2A87C8333BF37865F57F8DD8429250516                           01:25:55
       File Hash:
       26D181357D18F58D64D4BC97CD1F8D78F6C4D413F030998D2E921674F15F5796
66     Info Hash:                                                         03/30/2019   Vixen     03/30/2019   04/29/2019   PA0002169943
       92D8FDB2B2AA0842E70AEBE88BD7D7EFFC9C568A                           21:32:57
       File Hash:
       6A905869EEC0BE701D147AC4D5056E6BF2C32F9BC4CAA4332F94FA98BABC37BB
67     Info Hash:                                                         03/21/2019   Vixen     03/20/2019   04/17/2019   PA0002186982
       A2DA35983A4DA5B1800890CFD8ABB41D70E38206                           01:07:02
       File Hash:
       077DA4C981D76C0802D900DDD31957C847D96C9B75BE16FBD40133F8B817D024
68     Info Hash:                                                         03/20/2019   Blacked   01/25/2019   02/22/2019   PA0002155136
       7180352F1197F512822C8C7B41CAADADB5C0F744                           03:38:45
       File Hash:
       7541C185F56D4723B2CCF4C638BC64A1C190F075277420F380D17EED9CB14EFF
69     Info Hash:                                                         03/14/2019   Blacked   11/21/2018   01/22/2019   PA0002149833
       F5E931AB78F7394210896FEC71ADFB7C43276832                           03:41:41
       File Hash:
       8E2BEF7AF870C92A364F805705266C4615109944B38A0E6D420610D5979E2A9D
70     Info Hash:                                                         03/12/2019   Blacked   03/11/2019   03/31/2019   PA0002163979
       72555676245CA53C457541455A41821330714A7A                           13:04:09
       File Hash:
       4FF404477E05C99BDAB75A2082DAD57AF4A52BF2271449F1448891B4CD1A1BC9
71     Info Hash:                                                         03/07/2019   Vixen     03/05/2019   03/31/2019   PA0002163982
       C0DCDFC904195D7C25CA60A49A0ABF99F63D6BBB                           00:41:49
       File Hash:
       21051BA1367C81F0591041F8776618A6C9B9AE99404C44D32D1C213662C35613
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 9 of 11 PageID# 19
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         02/26/2019   Blacked   02/26/2019   03/31/2019   PA0002163980
       4B9E0DF0E3594DC1E77FE5C08FA2A6FEA65979DC                           23:35:38     Raw
       File Hash:
       6D0B00FE6045563EFFA36214E2784DFAE617E37E8DBCA72A35C1F9D1D75D314F
73     Info Hash:                                                         02/24/2019   Vixen     02/23/2019   04/29/2019   PA0002169931
       7C99E492EC61646CED06952C682B68AACFCD7C33                           12:49:07
       File Hash:
       7065F8A4A31E575DD63240B683BF3D1777AFE7B881F5FD81849D9BD1F9CE80DA
74     Info Hash:                                                         02/19/2019   Vixen     02/18/2019   03/11/2019   PA0002158598
       2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE                           00:20:53
       File Hash:
       B0CF8CDC8AB738EDE332DBC1B97E7D7E6A7F0F85DE8FDA2BE1DA130155775A70
75     Info Hash:                                                         02/17/2019   Blacked   02/16/2019   03/11/2019   PA0002158595
       4ED2350365BDA4C8207A8CCEDBC81B0340E58ABC                           03:50:23     Raw
       File Hash:
       42BFA57239AC6310293F89186960CE0FBAB1526442CDDA853D6141F6A6EFCD68
76     Info Hash:                                                         02/13/2019   Blacked   02/13/2019   03/24/2019   PA0002183197
       E58ACF7A8F4CA6503C6C1BE1A2FD4D7838EFB095                           18:47:26     Raw
       File Hash:
       E7F70D4D7C3FC56F1529D1C74603C364B45AC62A8CE89A766FAEDF5FE8AD9C23
77     Info Hash:                                                         02/11/2019   Tushy     02/10/2019   03/24/2019   PA0002184028
       D57B689422F4E39D8893E3E0BB7A38C930AD4CEF                           15:03:21
       File Hash:
       62B7BAB68D9CFA287E5A27C59752ADBF87FDB6F932FC27F8022C6E9D279BADD8
78     Info Hash:                                                         02/09/2019   Blacked   10/27/2017   11/27/2017   PA0002098016
       B0FE13ECF5F84AEAC8C53B134AC336CFB843CF0D                           16:33:30
       File Hash:
       148BA9ADA1545D34949E4DF1AFFF8CE9F2B342DF3D5C0BE394FFAC173232A158
79     Info Hash:                                                         02/07/2019   Blacked   10/17/2018   10/28/2018   PA0002130456
       1D8C99B00AD138010A90E2C90CAF50FD026C7A08                           03:39:20
       File Hash:
       401885011E3BCE8CA80559E5B6FB73D5125A715B86CB32A6EBF7E8ECAC5E1CCE
80     Info Hash:                                                         02/06/2019   Tushy     02/05/2019   02/22/2019   PA0002155146
       8C66EB037AA13EF5404DD5106524B45219995A9C                           04:07:36
       File Hash:
       FDFB0E5888D040B2F5B24B603D5AAD2A3F4208F64D00083B66FFD7B8E69218DF
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 10 of 11 PageID# 20
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         01/21/2019   Blacked   01/20/2019   02/22/2019   PA0002155135
       F827EDACEB3B33A1E69273B205B9B9285A1FCC98                           15:24:25
       File Hash:
       A233C841698DF9E71A5371B64833A14BD8F0945F3014C0275FAF2BC7D796A360
82     Info Hash:                                                         01/20/2019   Vixen     01/19/2019   02/22/2019   PA0002155139
       DB96A7BA37F3DA55AE4BFC5882FD07052B7F3B8D                           02:34:14
       File Hash:
       710C8FB107F44F7757676809D97309DB532671641136EE693F0F112CFDC87090
83     Info Hash:                                                         01/17/2019   Blacked   03/28/2018   04/12/2018   PA0002091513
       43E0D25E70530A6C6837D3E3EBC16B958F2E24AC                           09:19:08     Raw
       File Hash:
       FE6FD35082C56D4DBBAEEFF99C16EAAB45C0602F2365CD617DFDDD89F06D73AD
84     Info Hash:                                                         01/13/2019   Blacked   01/12/2019   02/02/2019   PA0002155388
       87F8CF6CF74A8301642CDC1C72FBC192A790A9B2                           05:11:14     Raw
       File Hash:
       0273A90CE1B1D78EF7D6291960FC0E916070F9FD3C547D80E33884931A1684C0
85     Info Hash:                                                         01/10/2019   Blacked   01/10/2019   02/02/2019   PA0002155382
       1DE2F763010DA2CDC8A6FD27AF18A2B92B5FEA5E                           21:03:28
       File Hash:
       342B796992C9B1A2A3255874246BBB5C03BF102F40C995786F64300520AA1FDE
86     Info Hash:                                                         01/08/2019   Blacked   01/07/2019   02/02/2019   PA0002155390
       9796CE97D9F29A0EA166C36B58F2F5DA47B36C08                           07:17:04     Raw
       File Hash:
       0D0F28FF139BD85DA6671F1D3214C88E7C7EE7339C6B5F6308AECFFDC303E82C
87     Info Hash:                                                         01/07/2019   Tushy     11/17/2018   12/10/2018   PA0002145827
       B289D00CC93B0233B567847E6A05F1A46EF33243                           22:09:09
       File Hash:
       3189C1B9AD50226091C684DFCD433BA74D9210ADF44869931EC17B4D99188423
88     Info Hash:                                                         01/03/2019   Tushy     01/01/2019   02/02/2019   PA0002155376
       061CC3A792B286632E89FFD7A1B26284D351D32A                           02:15:02
       File Hash:
       B50131E9F86D5606AE7CD38E45BEB5117FE6DEE9C9B2A23A22CF3742EF33FADD
89     Info Hash:                                                         01/02/2019   Vixen     07/18/2017   08/10/2017   PA0002046875
       22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF                           18:08:08
       File Hash:
       D274816FB3367FFB6892371753BEC9925944B14E4B4BFCBB12086E4619D4C3CE
                       Case 1:20-cv-00171-RDA-JFA Document 1-1 Filed 02/18/20 Page 11 of 11 PageID# 21
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         12/31/2018   Vixen     12/30/2018   01/22/2019   PA0002147900
       EAF51445E2267FAD5EC42D88FBFF9CABF7AD79A7                           01:31:17
       File Hash:
       9AED6E83ABFFFFBB0A630FBF5D935966B954AC4189B9C331F60D4850B29580BF
91     Info Hash:                                                         12/27/2018   Blacked   12/26/2018   02/02/2019   PA0002155307
       212B1E0273EFB874FAC725F74854EA80EA5D9622                           03:24:02
       File Hash:
       441FC92EE4D4AA051AD2AC22EE4B84D81B9CEA8EFBE27BA8B8F0F37A725F33A4
92     Info Hash:                                                         12/21/2018   Blacked   12/20/2018   01/22/2019   PA0002147906
       62906BB416FDB39E6D89567E554265F4675FA366                           06:38:42     Raw
       File Hash:
       90DD728A354B4FFB49F4157353ECE404EDE763B700E584722F9CAD312D6BCCF7
93     Info Hash:                                                         12/18/2018   Blacked   12/16/2018   02/02/2019   PA0002154976
       F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880                           06:27:30
       File Hash:
       73E011D3D8ED4641F35C1EAF3696D332B2E07BD9910E55AE95DE1FED1188E1C4
94     Info Hash:                                                         12/14/2018   Vixen     12/10/2018   01/22/2019   PA0002149491
       D33B55F4B260300934470B2571AA379EBBA73038                           02:38:18
       File Hash:
       F0E5782553320D18CB6807FFCC6336787E80F1A914CA4025A654477F2DE835D0
95     Info Hash:                                                         12/10/2018   Blacked   12/08/2018   12/18/2018   PA0002141919
       A79E1BEA716422681872B46A4AC579C82B92D143                           18:45:41     Raw
       File Hash:
       4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
